DETAILED ACTION
Specification - Abstract
The abstract of the disclosure is objected to because “each of the flexible 5 connections” in line 4 should read --each of the flexible connections-- and “each of 10 the coupling members” in line 9 should read --each of the coupling members--. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 depends from Claim 3. However, Claim 3 has been cancelled. It is therefore unclear which claim it should depend from. It is suggested that Claim 4 depends from Claim 2 and, for the purpose of this Action, the Examiner has examined Claim 4 as depending from Claim 2. Claim 5 is rejected for depending from the rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henein et al. (Non-Patent Literature).
With respect to Claim 1, Henein et al. (annotated Fig. 3 on Page 5) discloses a pivot mechanism for guiding in rotation, comprising:
a mobile element (mobile block, A) connected to a fixed element (fixed block, B) through flexible connections (x);
the flexible connections (x) being configured so as to guide the mobile element (A) according to a rotational movement in a plane (parallel to the page), around a pivoting axis (0) perpendicular to the plane;
each of the flexible connections (x) comprising an intermediary junction (intermediate blocks 1, 3), each intermediary junction (1, 3) being separated from adjacent intermediary junctions by an expansion slot (y, two shaded regions on top and bottom), the expansion slot (y) capable of expanding during the rotation of the mobile element (A) (as shown in Fig. 1), so that the mobile element (A) is capable of pivoting according to a second angular amplitude that is greater than a first angular amplitude achieved without said expansion slot (A);
wherein the intermediary junctions (1, 3) are connected to one another by a coupling member (intermediate block 2, butterfly, C);
wherein each of the coupling members (2) comprises a flexible member; and
wherein each of the coupling members (2) is capable of allowing simultaneous expansion of the expansion slots (y) when the mobile element pivots (wherein, when the 
wherein each of the coupling member (2) is capable of preventing a movement of the mobile element out of the plane and a lateral movement of the mobile element in the plane of the mobile element (A).

    PNG
    media_image1.png
    840
    1096
    media_image1.png
    Greyscale

With respect to Claim 2, Henein et al. (annotated Fig. 3 on Page 5) discloses that each of the flexible connections (x) comprises a first main blade (x1) and a second main blade (x2), each of the first and second main blades (x1, x2) extending radially from the pivoting axis (0); one extremity of the first and second main blades (x1, x2) 
With respect to Claim 4, Henein et al. (annotated Fig. 3 on Page 5) discloses that at least one of the coupling members (2) comprises a single coupling blade (C1).
With respect to Claim 5, Henein et al. (annotated Fig. 3 on Page 5) discloses that respective extremities of the single coupling blade are fastened to a rigid frame (C2) fixedly united with the intermediary junction (1, 3).
With respect to Claim 6, Henein et al. (annotated Fig. 3 on Page 5) discloses that one extremity of each of the flexible connections (x) is connected to the fixed element (B) through a second fixed connection (B1) and the other extremity is connected to the mobile element (A) through a first connection (A).
With respect to Claim 19, Henein et al. (annotated Fig. 3 on Page 5) discloses that each of the coupling members (2) is capable of allowing simultaneous expansion of all of the expansion slots (y, shaded regions on top and bottom) when the mobile elements pivots.
The Examiner notes that, when the mobile element (A) pivots relative to the fixed element (B), the right portion of each of the two expansion slots (y) expands and the left portion of each of the two expansion slots (y) contracts, and even though there is contraction present on left portions of the two expansion slots (y), all of the expansion slots (y) simultaneously expand.

Claims 1-2, 4-6, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valois (US 8,899,869 B2).
With respect to Claim 1, Valois (annotated Fig. 2 on Page 7) discloses a pivot mechanism for guiding in rotation, comprising:
a mobile element (5) connected to a fixed element (2) through flexible connections (x);
the flexible connections (x) being configured so as to guide the mobile element (5) according to a rotational movement in a plane (parallel to the page), around a pivoting axis (center of the elements) perpendicular to the plane; 
each of the flexible connections (x) comprising an intermediary junction (a), each intermediary junction (a) being separated from the adjacent intermediary junctions by an expansion slot (s, shaded region), the expansion slot (s) being capable of expanding during the rotation of the mobile element (5), so that the mobile element (5) can pivot according to a second angular amplitude that is greater than a first angular amplitude achieved without said expansion slot;
wherein the intermediary junctions (a) are connected to one another by a respective coupling member (3); 
wherein each of the coupling members (3) comprises a flexible member (wherein the pivot mechanism can be made from non-metallic materials such as plastic, see Col. 2, lines 38-40, and, since plastic material is a known flexible material, components of the pivot mechanism are flexible, i.e. the coupling blade comprises a flexible member) OR

wherein each of the coupling members (3) is capable of allowing simultaneous expansion of the expansion slots when the mobile element pivots and of preventing a movement of the mobile element out of the plane and a lateral movement of the mobile element in the plane of the mobile element.

    PNG
    media_image2.png
    642
    660
    media_image2.png
    Greyscale

Claim 2, Valois (annotated Fig. 2 on Page 7) discloses that each of the flexible connections (x) comprises a first main blade (4) and a second main blade (1), each of the first and second main blades (4, 1) extending radially from the pivoting axis; one extremity of the first and second main blades (4, 1) being connected to the mobile element (5) and to the fixed element (2) respectively; and the first and second main blades (4, 1) being connected to one another through a respective intermediary junction (a).
With respect to Claim 4, Valois (annotated Fig. 2 on Page 7) discloses that at least one of the coupling members (3) comprises a single coupling blade. 
With respect to Claim 5, Valois (annotated Fig. 2 on Page 7) discloses that extremities of the single coupling blade (3) are fastened to a rigid frame fixedly united with the intermediary junction (a).
With respect to Claim 6, Valois (annotated Fig. 2 on Page 7) discloses that one extremity of each of the flexible connections (x) is connected to the fixed element (1) through a second fixed connection (1a) and the other extremity is connected to the mobile element (4) through a first connection (4a).
With respect to Claim 19, Valois (annotated Fig. 2 on Page 7) discloses that each of the coupling members (3) is capable of allowing simultaneous expansion of all of the expansion slots (s) when the mobile element (5) pivots.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Henein et al. (Non-Patent Literature) and over Valois (US 8,899,869 B2) in view of Federn (US 2,920,498 A).
With respect to Claims 7-11, Henein et al. and Valois each fails to disclose that each of the first and second main blades comprises one or several rigidifying portions (Claim 7), a non-straight profile (Claim 8), a variation in cross-section along a longitudinal axis of the blade (Claim 9), and that the variation in cross-section is achieved by a non-constant thickness of the main blade (Claim 10), and at least one opening (Claim 11). 
However, Federn (Figs. 6-15) teaches a blade, or a resilient link member, comprising one rigidifying portion (35) (Fig. 15), a non-straight profile (Fig. 13 and Fig. 15 from having an offset portion 40), a variation in cross-section along a longitudinal axis of the blade from having the rigidifying portion (35) between portions (36, 37) (Fig. 15), wherein the variation in cross-section is achieved by a non-constant thickness of the blade (Fig. 15), and at least one recess, or opening (14) (Figs. 7 and 11).
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to substitute each of the first and second main blades of Henein et al. and of Valois for the blade, or the resilient link member, of Federn (such that each of the first and second main blades includes the rigidifying portion, the non-straight profile, the variation in cross-section along the .

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Valois (US 8,899,869 B2) in view of Genequand et al. (US 6,267,363 B1).
With respect to Claim 16, Valois fails to disclose that the pivot assembly comprises at least two pivot mechanisms according to Claim 1, with the pivot mechanisms being mounted concentrically in superimposed fashion on the same pivoting axis.
However, Genequand et al. (Figs. 4-5) teaches a pivot assembly comprising at least two pivot mechanisms (100, 200), wherein the pivot mechanisms are mounted concentrically in superimposed fashion on the same pivoting axis.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the pivot assembly of Valois with two pivot mechanisms; Genequand et al. teaching that it is known in the art of pivot mechanisms for the purpose of increasing the rotational travel of the pivot mechanisms.
Further, Applicant is reminded that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced and involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, it would have been obvious to one of ordinary skill in the art at the 
With respect to Claim 17, Valois in view of Genequand et al. discloses that the two pivot mechanisms are capable of being assembled with or without being reversed along a lateral axis of one of the two pivot mechanisms.
With respect to Claim 18, Valois in view of Genequand et al. discloses that one of the two pivot mechanisms is, or the two pivot mechanisms are, capable of being subjected to a pre-load during assembly.
It is to be noted that the limitations, “assembled with or without being reversed along a lateral axis of one of the two pivot mechanisms” and “subjected to a pre-load during assembly”, are considered product-by-process limitations. MPEP § 2113 details that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985).
Response to Arguments
Applicant's arguments filed on 24 August 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Henein et al. fails to disclose that each of the coupling members is configured to allow simultaneous expansion of the expansion slots, the Examiner respectfully disagrees and would like to point out that the pivot mechanism of Henein et al. comprises two expansion slots (y, two shaded regions on 
Regarding Applicant’s argument that Valois fails to disclose that each of the coupling members comprises a flexible member, the Examiner respectfully disagrees and would like to point out that the pivot mechanism of Valois can be made from non-metallic materials such as plastic (see Col. 2, lines 38-40, and wherein plastic material is known flexible material), thus making the components of the pivot mechanism flexible, i.e. the coupling blade comprises a flexible member. The Examiner would also like to point out that there is no structural limitations in the claim that prevent the Examiner to interpret element (3) as the coupling blade comprising a flexible member. Further, since the intermediate link (3) rotates when the mobile element (5, inner hub) is rotated, the element (3), interpreted as the coupling member, is therefore free to move or slide like its mobile element (5, inner hub) and thus also comprises a sliding member.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619